Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 31, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00242-CV



                    IN RE NATHANIEL JONES III, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-44583

                         MEMORANDUM OPINION

      On March 19, 2015, relator Nathaniel Jones III filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Jaclanel McFarland, presiding judge of the 133rd District Court of Harris County,
to rule on two motions relator allegedly filed with the court.
      Mandamus will issue only to correct a clear abuse of discretion for which the
relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004).           Those seeking the extraordinary remedy of
mandamus must follow the applicable procedural rules. In re Le, 335 S.W.3d 808,
813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding). This requirement
includes the obligation to provide the reviewing court with a complete and
adequate record sufficient to establish the relator’s entitlement to relief. Id. (citing
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)). Specifically, relator is
obligated to furnish a record containing a certified or sworn copy of every
document filed in the underlying proceeding that is material to relator’s claims for
relief. Tex. R. App. P. 52.7(a)(1).

      Relator has failed to provide this court with any documents filed in the
underlying proceeding that are material to his claims for relief. Relator’s status as
a pro se party does not exempt him from complying with the applicable rules of
procedure. See Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005). Relator has
not satisfied his obligation to provide this court with a complete and adequate
record sufficient to establish his entitlement to relief.

      We deny relator’s petition for writ of mandamus.


                                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                            2